Citation Nr: 1315998	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  09-23 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability claimed as bone spurs of the back.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought.  

In June 2011, the Veteran withdrew his request for a hearing before the Board.

In March 2012 and November 2012, the Board remanded this matter for additional evidentiary development.

The Veteran's service connection claim specifically claimed "bone spurs of the back" based on an early radiologic diagnostic examination of the lumbar spine.  Review of the medical records indicate this finding is only part of the lumbar spine symptomatology.  

Therefore the Board has recharacterized the issue to include all lumbar spine diagnoses, to better reflect the evidence of record and the central claim of the Veteran.  A Veteran, as a layperson, is not competent to limit his claim to one of only several potential diagnoses; all must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The preponderance of the competent evidence is against a finding that a lumbar spine disability was incurred or aggravated in service, or related to service; and arthritis was not manifested to a compensable degree within a year of separation from active duty.



CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 101(2), (24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

 
The Veterans Claims Assistance Act of 2000 (VCAA)

On receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters addressed to the Veteran and dated in November 2007 and April 2013 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an April 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records, and VA and private medical treatment records, have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).

VA examinations were conducted during the pendency of the claim in April 2012 and March 2013.  The Veteran has not argued, and the record does not reflect, that the examinations were inadequate for rating purposes, as they generally considered the evidence of record including the Veteran's reported history, were based on an examination of the Veteran, noted pertinent history and all findings necessary for a proper determination in the matter, and explained the rationale for opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Subsequent to the April 2013 supplemental statement of the case, the Board received from the Veteran additional private medical evidence, consisting of a February 2013 radiology(MRI) report and a February 2013 nerve conduction study/electromyography results report, which were associated with the record.  The additional medical evidence is essentially duplicative of evidence already of record, showing further treatment for the Veteran's spinal symptomatology, and is not specifically pertinent as to the basis for a denial or a grant of service connection.  A remand for an additional supplemental statement of the case as to such medical evidence would service no useful purpose.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

If a Veteran served 90 days or more, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

There are no service treatment records associated with the Veteran's period of active service from October 1976 to March 1983 that show any injury or disease of the lumbar spine or of the back in general.  Although the Veteran was treated in late September 1979 and early October 1979 for an injury to the left shoulder, none of the service treatment records show any complaints, findings, or diagnoses referable to a lumbar spine disability.  

At the January 1983 separation examination the Veteran did not report any back problems and he indicated that he had not had any recurrent back pain.  He reported generally that he was in excellent health.  On examination, the evaluation of the spine and other musculoskeletal system was normal and no low back abnormalities were noted in the section for summary of defect and diagnoses.

U.S. Air Force Reserve treatment records include several reports of periodic examinations and reports of medical history dated between January 1988 and September 1996.  At each examination the Veteran reported his present health was great or excellent, that he had not had any recurrent back pain; and he did not report any low back conditions.  On examination, in January 1988, May 1992 and September 1996, the evaluation for the spine and other musculoskeletal system was normal, and no low back abnormalities were noted in the section for summary of defect and diagnoses.

A Reserve Component Health Risk Assessment form (RCPHA Test Form) completed and signed by the Veteran in March 2001 shows that the Veteran reported that he did not have any orthopedic problems that prevent regular exercise or become symptomatic during exercise.   In a RCPHA Test Form completed by the Veteran in May 2002, he reported that he did have orthopedic problems, which he identified as "left elbow hurts with pushups."  That form concluded with a notes section containing a summary of several conditions including traumatic arthritis of the left elbow.  Neither of these forms contain any indication of a report by the Veteran of any present low back condition. 

A May 2006 private treatment record shows that the Veteran was examined for a low back and abdominal pain.  The X-ray examination report included low back findings of hypertrophic degenerative spurring about the left paraspinal region with minimal scoliotic concavity to the right in the lumbar spine.   

A September 2007 VA X-ray examination report contains an impression of (1) mild left convex lumbar scoliosis with left lateral spondylosis; (2) mild disc degenerative changes at L1-L2; (3) mild retrolisthesis of L4 on L5; and (4) no spondylolysis.

A VA treatment report dated in September 2007, titled History and Physical, shows no report of history or findings referable to a back disability or injury in service, but includes assessments of back pain and of history of head injury from a motor vehicle accident in 1993.  An associated report of X-ray examination in September 2007 contains an impression of (1) mild left convex lumbar scoliosis with left lateral spondylosis; (2) mild disc degenerative changes at L1-L2; (3) mild retrolisthesis of L4 on L5; and (4) no spondylolysis.

Private treatment records dated in 2010 and 2011 show a history of a work-related back injury in May 2010.  Subsequent treatment records in June 2010 show MRI findings and an impression of (1) levoscoliosis and spondylosis of the lumbar spine with central canal stenosis at multiple levels including L2-3, L3-4, L4-5, and L5-S1; significant hypertrophic facets are seen with encroachment of neural foramina at multiple levels; and (2) there is 5 mm central /paracentral disc protrusion/herniation with disc fragments impinging upon the left fourth lumbar nerve root and effacing the lateral wall of the thecal sac.  

The Veteran subsequently underwent surgical treatment for his lumbar spine condition in August 2010.  Subsequent treatment records show complaints of low back pain with radiation to the right leg, and various diagnoses including radiculopathy associated with the lumbar spine condition.

In a March 2011 statement, George Manning, M.D., noted his review of May 2006 and April 2007 radiology reports, and noted that both of them indicated fairly prolonged standing changes that have occurred in the back with degenerative spondylosis and mild spinal scoliosis.  Dr. Manning opined that these "are very likely events that were present or aggravated during the time the patient was in the military."

During an April 2012 VA examination the Veteran reported that his original low back injuries occurred in about 1981 while stationed at Minort AFB.  He reported that he slipped on "black ice" several times while there.  He reported that he had low back pain during the remainder of his military service, finally leaving the Air Force Reserves in 2004. 

The Veteran further reported that his low back pain was persistent but he was able to work after service at a prison, where in May 2010 he injured his back and underwent surgery in about August 2010.  He reported that the surgery was not completely successful, and the surgeon believed that, based on the X-rays and MRI examination results, the discogenic disease must have resulted from the numerous falls in service.  

The examiner noted that on his page by page review of the service treatment records, he found details of a shoulder injury, but there were no records of the Veteran being seen for a back injury.  The report contains a diagnosis of (1) severe lumbar disc disease, (2) lumbar radiculopathy, right side, and (3) lumbar spinal stenosis.  

The examiner opined that the back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion the examiner stated that while the Veteran reported slipping on black ice at Minot, North Dakota Air Force Base, there was no documentation of this, and the Veteran did not seek medical care for his low back for over five years after discharge.  The examiner also noted the work-related injury with herniated disc in about June 2011.  The examiner opined that "the facts speak for themselves and the cause for sure was an injury that happened at work."

During a March 2013 VA examination the examiner wrote that the Veteran's wife reported that she lived with the Veteran in Minot, North Dakota in early November 1979 and she recalled the Veteran coming home after slipping on the ice at the Air Force Base while on duty.  She reported that the Veteran was taken to the Minot AFB hospital and had X-rays taken, and was sent home for bed rest for a week.  The examiner noted he had been told by many airmen of the difficulty documenting all injuries associated with slipping on the frozen runways.

After examination the report contains a diagnosis of (1) contusion to lumbar spine, (2) lumbosacral spondylosis, and (3) herniated disk with right sided radiculopathy.  The examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury.  As rationale, the examiner stated that it was his opinion that a minimal portion of the Veteran's low back condition be considered service connected because the Veteran did serve in an area that was frozen for almost half of the year, and he apparently did fall at least once and possibly many times, and he did seek medical care in about 2005 when bone spurs were found on X-ray examination.

The record does not show any indication of a back/lumbar spine related disease or injury during the Veteran's period of active service from October 1976 to March 1983.  Nor did the Veteran report any back problems at the several periodic Air Force Reserve examinations conducted between January 1988 and September 1996, or in the RCPHA Test Forms completed in 2001 and 2002.  

The first documented medical evidence of a low back condition is not shown until May 2006 when private X-ray examination showed findings of hypertrophic degenerative spurring about the left paraspinal region with minimal scoliotic concavity to the right in the lumbar spine.

Although the Veteran has subsequently reported having earlier relevant symptoms since service, all of the contemporaneous evidence prior to May 2006 is inconsistent with that narrative, and reflects no complaints of back problems during service or prior to 2006.  Given the foregoing, the Veteran's assertions-of a continuity of symptomatology of a lumbar spine condition since service or conceivably within one year of discharge from service in March 1983-lack credibility and are not probative.   

Further, the March 2013 VA examination opinion is premised on the Veteran's report of one or multiple back injuries during service, including treatment.  That premise is clearly refuted both by the Veteran's own account contained in multiple service reports of medical history, including at the separation examination, and during several subsequent examinations while he was in the Air Force Reserve.  The premise is also refuted by findings in the associated examination reports during service and while in the Air Force Reserve.  There is no countervailing contemporaneous evidence on file.

Therefore the opinion contained in the March 2013 VA examination has no probative value.  The opinion contained in the earlier April 2012 VA examination, by the same examiner, consistently reflects the contemporaneous clinical evidence since service, and is therefore competent and probative evidence on the matter.  Similarly, the April 2012 VA examiner's opinion is more probative than the March 2011 opinion by Dr. Manning, which does not reflect and is not consistent with the clinical record since service.  

The preponderance of the evidence is against the claim for service connection for a lumbar spine disability claimed as bone spurs of the back; there is no doubt to be resolved; and service connection is not warranted.  



ORDER

Entitlement to service connection for a lumbar spine disability claimed as bone spurs of the back is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


